 Case 1:18-cv-01436-MN Document 73 Filed 09/25/19 Page 1 of 3 PageID #: 3332




                       IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF DELAWARE



QUEST DIAGNOSTICS INVESTMENTS
LLC,

                       Plaintiff,                  C.A. No. 1:18-cv-01436 (MN)

               v.

LABORATORY CORPORATION OF                          DEMAND FOR JURY TRIAL
AMERICA HOLDINGS, ESOTERIX, INC.,
and ENDOCRINE SCIENCES, INC.,

                       Defendants.



                    JOINT CLAIM CONSTRUCTION CHART – VOL II

       Pursuant to Paragraph 11 of the Scheduling Order (D.I. 18) and the Stipulation and Order

to Extend Time (D.I. 61), Plaintiff Quest Diagnostics Investments LLC (“Quest”) and

Defendants Laboratory Corporation of America Holdings (“LabCorp”), Esoterix, Inc.

(“Esoterix”), and Endocrine Sciences, Inc. (“Endocrine Sciences”) submit the following Joint

Claim Construction Chart in advance of the claim construction hearing scheduled for December

18, 2019 regarding U.S. Patent No. 8,409,862 (“the ’862 patent”), U.S. Patent No. 7,972,867

(“the ’867 patent”), U.S. Patent No. 8,101,427 (“the ’427 patent”), and U.S. Patent No.

7,972,868 (“the ’868 patent”).

       This Joint Claim Construction Chart, attached as Exhibit A, sets forth (i) agreed

undisputed claim terms; (ii) the disputed claim terms; (iii) the parties’ respective proposed

constructions for the disputed claim terms; and (iv) citations to the intrinsic evidence on which

each party will rely to support its proposed construction for disputed claim terms. The parties

have made good faith effort to include herein all support in the specifications and prosecution
    Case 1:18-cv-01436-MN Document 73 Filed 09/25/19 Page 2 of 3 PageID #: 3333




histories of the patents-in-suit, but reserve the right to rely on additional evidence in their claim

construction briefs.

          In addition to the Joint Claim Construction Chart, the parties attach hereto copies of the

cited intrinsic evidence as follows:

          Exhibit B – a copy of the ʼ862 patent

          Exhibit C – a copy of the ʼ867 patent

          Exhibit D – a copy of the ʼ427 patent

          Exhibit E – a copy of the ʼ868 patent

          Exhibit F – a copy of the ʼ862 patent file history1

          Exhibit G – a copy of the ʼ867 patent file history1

          Exhibit H – a copy of the ʼ427 patent file history1

          Exhibit I – a copy of an excerpt of the ʼ862 patent file history (Request for Continued

          Examination, dated March 28, 2012)2




1
    Submitted by Defendants.
2
    Submitted by Plaintiff.

                                                   2
 Case 1:18-cv-01436-MN Document 73 Filed 09/25/19 Page 3 of 3 PageID #: 3334




MORRIS JAMES LLP                                 WILSON SONSINI GOODRICH & ROSATI, P.C.



   /s/ Kenneth L. Dorsney                           /s/ Ian R. Liston
Kenneth L. Dorsney (#3726)                       Ian R. Liston (#5507)
500 Delaware Avenue, Suite 1500                  Johanna Peuscher-Funk (#6451)
Wilmington, DE 19801-1494                        222 Delaware Avenue, Suite 800
Telephone: 302.888.6800                          Wilmington, DE 19801
kdorsney@morrisjames.com                         Telephone: 302.304.7600
                                                 iliston@wsgr.com
OF COUNSEL:                                      jpeuscherfunk@wsgr.com
Adam R. Gahtan (admitted Pro Hac Vice)
                                                 OF COUNSEL:
Kevin X. McGann (admitted Pro Hac Vice)
Eric M. Majchrzak (admitted Pro Hac Vice)        Edward G. Poplawski
FENWICK & WEST LLP                               Oliva M. Kim
902 Broadway, Suite 14                           Erik Carlson
New York, NY 10010-6035                          WILSON SONSINI GOODRICH & ROSATI, P.C.
Telephone: 212.921.2001                          633 West Fifth Street, Suite 1550
agahtan@fenwick.com                              Los Angeles, CA 90071
kmcgann@fenwick.com                              Telephone: 323.210.2900
emajchrzak@fenwick.com                           epoplawski@wsgr.com
                                                 okim@wsgr.com
Melanie L. Mayer (admitted Pro Hac Vice)         ecarlson@wsgr.com
Elizabeth B. Hagan (admitted Pro Hac Vice)
FENWICK & WEST LLP                               Matias Ferrario
1191 Second Avenue, 10th Floor                   KILPATRICK TOWNSEND & STOCKTON LLP
Seattle, WA 98101                                1001 West Fourth Street
Telephone: 206.389.4510                          Winston-Salem, NC 27101-2400
mmayer@fenwick.com                               Telephone: 336.607.7300
ehagan@fenwick.com                               mferrario@kilpatricktownsend.com

Attorneys for Plaintiff Quest Diagnostics        Attorneys for Defendants Laboratory
Investments LLC                                  Corporation of America Holdings, Esoterix,
                                                 Inc., and Endocrine Sciences, Inc.

Dated: September 25, 2019




                                             3
